Citation Nr: 0304834	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-07 783	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
refractory right (major) cubital tunnel syndrome, status post 
subcutaneous ulnar nerve transposition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served on active duty from December 1995 to April 
1998.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for refractory right (major) 
cubital tunnel syndrome, status post subcutaneous ulnar nerve 
transposition, and assigned a rating of 10 percent.

The veteran appeared before a member of the Board at a 
videoconference hearing held at the RO in November 2000.

In December 2000 the Board remanded this appeal for further 
development.  The requested development has been completed 
and the appeal has been returned to the Board for 
continuation of appellate review.


FINDINGS OF FACT

The service-connected refractory right (major) cubital tunnel 
syndrome is currently, and has been since the time 
contemporaneous with the veteran's April 1998 claim for 
service connection for this disorder, manifested by mild, 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
refractory right (major) cubital tunnel syndrome, status post 
subcutaneous ulnar nerve transposition, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 8616 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one in the 
present case.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b). 

The veteran has been advised of the applicable laws and 
regulations and the evidence needed to substantiate his claim 
by the June 2002 supplemental statement of the case (SSOC), 
and by a January 2001 letter from the RO requesting any 
additional evidence regarding his medical condition. 

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).   The veteran was specifically advised in 
the June 2002 SSOC of the duties that VA and the veteran each 
had with regard to the development of this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Additionally, the veteran was informed of the specific 
evidence that was obtained by VA in his October 1998 rating 
decision, the February 1999 statement of the case and the 
June 2002 SSOC.  With the June 2002 SSOC, he was informed 
that he had 60 days in which to respond with any other 
additional evidence or argument.  Similarly, a January 2003 
letter from the RO advised the veteran that he could again 
submit additional evidence.  No additional information was 
received from the veteran.  

Pursuant to a remand by the Board, which also included 
reference to VCAA, VA requested an examination by a VA 
physician to determine the nature and severity of the 
veteran's service-connected residuals of the right upper 
extremity.  That examination was performed in March 2002.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the VA.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Board finds that VA has satisfied its duty to notify and 
to assist.  The Board concludes, therefore, that a decision 
on the merits at this time does not violate the VCAA or 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Background

The veteran filed his claim for service connection for 
residuals of a right subcutaneous ulnar nerve transposition 
in April 1998.  An October 1998 rating decision granted 
service connection for refractory right cubital tunnel 
syndrome evaluated as 10 percent disabling effective April 
1998. 

The veteran disagreed with the 10 percent evaluation and 
filed a notice of disagreement in February 1999.  In December 
2000 the veteran's claim was remanded for further development 
and readjudication.




Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R., Part 4.  The rating schedule is primarily a guide 
in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The ratings are intended to compensate, 
as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, and 4.41 (2002).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of the disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating.  This 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) - that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating, and that past 
medical reports should not be given precedence over current 
medical findings - does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for the disability.  Fenderson, 12 Vet. App. At 126; 
Francisco, 7 Vet. App. at 58.

Instead, as here, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence used to decide whether an 
original rating on appeal was erroneous.  Fenderson, 12 Vet. 
App. at 126.  

If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts found.  Id.

When an unlisted condition is encountered, it is permissible 
to rate it under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  Here, 
the veteran's disability has been evaluated by analogy under 
38 C.F.R. § 4.124a, diagnostic code 8616, as neuritis of the 
ulnar nerve.  38 C.F.R. § 4.20 (2002).

Peripheral neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is rated on the scale provided for injury 
of the nerve involved; in this case, the ulnar nerve.  The 
maximum rating possible is that equal to severe, incomplete 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes listed under 
the applicable diagnostic code is that for moderate, 
incomplete paralysis.  38 C.F.R. § 4.123 (2002).  Further, 
when the involvement of a peripheral nerve injury is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves.

Complete paralysis of the ulnar nerve is rated under 
diagnostic code 8516, with a maximum rating of 60 percent 
(major).  Symptomatology includes "griffin claw" deformity, 
due to flexor contraction of ring and little fingers, atrophy 
very marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the finders (or reverse), cannot adduct the 
thumb; flexion of wrist weakened. 

Incomplete paralysis of the ulnar nerve is also rated under 
diagnostic code 8516, with maximum ratings of 40 percent 
(major) for a severe condition, 30 percent (major) for a 
moderate condition, and 10 percent for a mild condition.

At his videoconference hearing, the veteran testified that he 
received medical treatment from the VA for his right upper 
extremity disorder since his separation from service.  Those 
records had not been associated with the veteran's claim file 
at the time of the hearing.  Further, the veteran testified 
that his condition had worsened since his VA medical 
examination in 1999 and, in a July 2002 letter to the RO, 
reiterated that his condition had worsened.  All known VA 
medical examination and clinical treatment records pertaining 
to the veteran's right upper extremity disorder have now been 
associated with the claim file.

An examination by a service medical board in January 1998 for 
right cubital tunnel syndrome showed the veteran had full 
range of motion of the right upper extremity, from 0 to 145 
degrees.  He had full pronation and supination.  He had 
decreased sensation to light touch over the ulnar 
distribution of his right hand and 5 out of 5 strength.

An August 1998 VA medical examination - which included an 
Electromyography (EMG) and Nerve Conduction Study Report - 
noted pain and numbness on the last two digits of the 
veteran's right hand, but found the right ulnar motor nerves, 
both proximal and distal to the elbow, were completely 
normal.  The right ulnar sensory nerve was in the lower 
normal range in distal latency, with normal amplitude.  The 
right intrinsic hand muscles and right forearm muscles were 
found to be normal except for incomplete interference 
patterns on volition. 

An April 1999 VA medical examination found that the veteran 
had full strength in the upper extremities.  Sensory 
examination showed a subjective decreased loss to light touch 
over the distribution of the ulnar nerve in the right hand.  
There was tingling in the right hand and arm with tapping 
over the ulnar nerve at the elbow.  Reflexes were normal and 
symmetric over both upper extremities.  The examiner 
concluded that the veteran had some chronic irritation of the 
ulnar nerve which gives him sensory symptoms which were 
exacerbated by his work.  The examiner further concluded that 
the veteran did not have any objective evidence of nerve 
damage and that his strength was normal.

A September 1999 VA clinical report noted that the power and 
reflexes of the veteran's right upper extremity "were 
okey".

A September 2000 VA clinical report noted that the veteran's 
past EMG and nerve conduction studies were normal, and that 
physical examination of the veteran's right hand did not 
reveal any wasting, weakness or paralysis.

A March 2002 VA medical examination found hypesthesia and 
hypalgesia in the fourth and fifth fingers of the veteran's 
right hand which appears to begin in the medial portion of 
the third digit and worsens moving laterally.  No loss of 
sensation above the right wrist was found and vibratory and 
position senses were intact.  The examiner concluded that the 
veteran had persistent symptoms of an ulnar neuropathy on the 
right with no disabilities other than refractory right 
cubital tunnel syndrome.  The only evident symptoms were 
aching pain and some loss of feeling and the overall 
functional limitations were quite mild, with no weakness and 
no pain affected by any movement of a joint.  There was no 
discernible paralysis of the ulnar nerve and a Griffin claw 
deformity was not seen.     

A March 2002 EMG was essentially normal, with normal right 
median and ulnar nerve conduction velocities and wrist 
latencies, including across the elbow, and normal right 
distal radial sensory latency. 

Notwithstanding the veteran's genuine belief that his 
condition has worsened, none of the veteran's clinical 
records or VA medical examinations to date note any objective 
evidence of a worsened condition since he left the service, 
and none of the VA medical examinations note any objective 
evidence of factors that would permit a rating in excess of 
10 percent for a mild incomplete paralysis of the ulnar nerve 
evidenced only by sensory involvement.

For example, none of the medical evidence in service or after 
service has shown a degree of right arm disability that more 
nearly approximates a moderate degree of incomplete paralysis 
of the right arm.  38 C.F.R. § 4.7.  Although the veteran 
states that his sensory symptoms are quite severe and affect 
his ability to use his right arm and wrist, the EMG studies 
have all been essentially normal, and the March 2002 VA 
examination report specifically states that the overall 
functional limitations were "quite mild," with no pain 
affected by any movement of a joint.

Similarly, the medical evidence over the years since service 
has consistently shown normal range of motion, normal right 
hand and forearm muscles, normal strength, and no evidence of 
wasting or weakness.  The March 2002 VA examiner specifically 
documented the absence of a Griffin claw deformity.  Under 
38 C.F.R. § 4.40 (2002), a little used part of the 
musculoskeletal system (due to pain) "may be expected to 
show evidence of disuse" such as atrophy of the muscles of 
the arm, weakness, etc.  In light of the examinations' 
absence of findings in this regard, the Board cannot conclude 
that the record shows a disability picture of a moderate 
degree of disability in order to justify a higher rating.  

Based on all the evidence, the Board finds that the medical 
evidence contemporaneous with the October 1998 rating 
decision which awarded service connection for refractory 
right cubital tunnel syndrome, status post subcutaneous ulnar 
nerve transposition evaluated at 10 percent, as well as all 
medical evidence since that time, has consistently shown no 
more than a mild incomplete paralysis of the ulnar nerve.

Accordingly, the Board concludes that the initial 10 percent 
rating assigned in October 1998 for mild incomplete paralysis 
of the ulnar nerve was appropriate and continues to be the 
appropriate present rating.  Therefore, this is not a case 
where a "staged" rating may be assigned for an increase or 
decrease in disability following the assignment of the 
initial rating.  Fenderson, 12 Vet. App. At 126.

Since there is no evidence of a moderate or severe condition, 
the Board concludes that the preponderance of the evidence is 
against entitlement to a rating in excess of 10 percent for 
refractory right (major) cubital tunnel syndrome, status post 
subcutaneous ulnar nerve transposition.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.124a, Diagnostic Code 8616.





ORDER

A compensable rating in excess of 10 percent for service-
connected refractory right (major) cubital tunnel syndrome, 
status post subcutaneous ulnar nerve transposition is denied.



		
	M. SABULSKY
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

